DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe US5890549 in view of Smith US4687179.
Sprehe teaches an actuation system for a drill rig 80, the drill rig having a rig floor 81, a rotating control device (rotary control head 84 and element 42) positioned below the rig floor, and a water/fluid line 102 in fluid communication with the rotating control device, the actuation system comprising:
a control valve 122 positioned between the water line and the rotating control device, the control valve moveable between an open and a closed position;
and a method comprising positioning the above described rotation control device below the rig floor, the RCD in communication with the waterline, described as remote controlled valve in Column 8: 56-65; 
	actuating the valve between an open and closed position to manage flow of water from the water line to the RCD as described in Column 8: 56-65, wherein such opening is required to provide the described injection of reservoir fluid 123 (shown in Figure 2). 
Waterline/fluid line 102 provides water (which is a fluid) to the annulus (90 shown in figure 3, via input 93 and nozzle 92) thus necessarily being capable of reducing the weight of drilling mud in the annulus due to injection of water (which reduces the density of the mud). 
Sprehe does not teach a controller positioned above the rig floor; a communication line providing communication between the controller and the control 
Smith teaches that it is well-known in the art to provide a pneumatic/air control valve 5. Pneumatic systems (which are the same as air systems) are described in Column 17: 51-62. Solenoid valves (which are necessarily electric) are taught in Column 5: 48-56, which also describes wiring for control of the solenoid. Lines going to inlet 14 and 16 are shown, and when selecting the control valve to be air/pneumatic, will thus provide the air line to provide sufficient communication between the controller and the pneumatic valve to actuate it. Remote control is effected by an incoming command signal, thus indicating a necessary controller Column 8: 66-68 at a remote location Column 7: 47-54. These commands necessarily require a communication line providing sufficient electrical communication between the controller (the remote control) and the solenoid valve to actuate the valve between the open and closed positions.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Sprehe in view of Smith to include a controller that actuate the control valve based on pneumatic/air control as described above, as a well-known means for providing desired valve control. Such modification would also make it .
Claims 8-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe in view of Smith and Dawson, et al. US2002/0117332.
Sprehe teaches an actuation system for a drill rig 80, the drill rig having a rig floor 81, a rotating control device (rotary control head 84 and element 42) positioned below the rig floor, and a water line 102 in fluid communication with the rotating control device, the actuation system comprising:
a control valve 122 positioned between the water line and the rotating control device, the control valve moveable between an open and a closed position;
and a method comprising positioning the above described rotation control device below the rig floor, the RCD in communication with the waterline, described as remote controlled valve in Column 8: 56-65; 
	actuating the valve between an open and closed position to manage flow of water/fluid from the water line to the RCD as described in Column 8: 56-65, wherein such opening is required to provide the described injection of reservoir fluid 123 (shown in Figure 2). The water is introduced into the rotating control device (via nozzle 92) and the annulus (within 90, which is in communication with the wellbore annulus to provide discharge to conduit 46 as described in Column 4:50-54) to mix with the drilling mud (wherein mud is provided in the drilling system described in Column 4: 50-54, which 

Sprehe does not teach a controller positioned above the rig floor; a communication line providing communication between the controller and the control valve, wherein the control valve manages flow of water from the water line to the rotating control device; the control valve is a pneumatic/air control valve with the communication line is an air line, the air line providing sufficient fluid communication between the controller and the pneumatic valve to actuate the pneumatic valve between the open and closed positions; the control valve is an electrical solenoid valve; the communication line providing sufficient electrical communication between the controller and the electrical solenoid valve to actuate the electrical solenoid valve between the open and closed positions; the step of reducing the weight of the drilling mud by communicating from the controller to the control valve to actuate the control valve from closed to open positions such that water flows into the rotation control device and the annulus to mix with the drilling mud.
Smith teaches that it is well-known in the art to provide a pneumatic/air control valve 5. Pneumatic systems (which are the same as air systems) are described in Column 17: 51-62. Solenoid valves (which are necessarily electric) are taught in Column 5: 48-56, which also describes wiring for control of the solenoid. Lines going to inlet 14 and 16 are shown, and when selecting the control valve to be air/pneumatic, will thus provide the air line to provide sufficient communication between the controller and the pneumatic valve to actuate it. Remote control is effected by an incoming command 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Sprehe in view of Smith to include a controller that actuate the control valve based on pneumatic/air control as described above, as a well-known means for providing desired valve control. Such modification would also make it obvious to select a location above the rig floor, to make operator use of the remote controller easy. Note that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Dawson, et al. teaches reducing the weight/density of drilling mud 76 by flowing water 74 into annulus (within 52) to mix with the drilling mud via line 68 as described in ¶0025, wherein seawater is the same as water.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Sprehe in view of Dawson, et al. to use the system of Sprehe to inject water for the method step of reducing the weight of drilling mud in the annulus of the rotation control device, as a known means for assisting in lifting of the mud. 
Response to Arguments

Applicant's arguments that examiner cannot draw a conclusion that two things bolted together to be a single element are not perusasive. The cited rotary control device is a unit, which can be comprised of different but assembled parts. There is no structural limitation in the claim that precludes the RCD from comprising multiple pieces assembled together. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine or modify the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in the knowledge generally available to one of ordinary skill in the art would recognize that placing the controller above the rig floor for easier access.
Applicant's arguments that it would not have been obvious to place the controller above the rig floor are not persuasive. Criticallity or desirousness of location are not required to prove obviousness. Recitation of a motivation for combination is not mere conclusory statement. One of ordinary skill in the art would recognize the desirability of being able to access a controller from the rig floor, which typically supports operators.
Thus applicant’s arguments regarding dependent claims are similarly refuted.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        9/20/2021